Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147295                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147295
                                                                    COA: 311898
                                                                    Tuscola CC: 12-012333-FC
  KEVIN JAMES KULINSKI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 15, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Tuscola Circuit Court. We
  DIRECT that court to conduct an evidentiary hearing to resolve challenges to the
  accuracy or relevancy of information contained in the presentence report in accordance
  with the requirements of MCL 771.14(6) and MCR 6.425(E)(1)(b) and (E)(2) and to
  resentence the defendant, if necessary. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

        We ORDER the trial court, in accordance with Administrative Order 2003-03, to
  determine whether the defendant is indigent and, if so, to appoint counsel to represent the
  defendant.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           s1030
                                                                               Clerk